DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Applicable headers (h thru j) have not been included in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaji et al. (US 2012/0188026 A1), Applicants prior art cited in the IDS dated March 10, 2020.
1. Yamaji et al. (Fig. 2 et al.) shows a SAW resonator comprising two reflectors (23A, 23B) and a transducer (24) arranged between the reflectors wherein a resonant space between the transducer and a respective reflector is set large enough to enable occurrence of main resonance and at least one further resonance of comparable admittance (abstract, 0011 et al.; where the term comparable is broad; where reflector distance is shown as symmetrical thus where admittance is comparable - cit 1. Manenti (NPL document Surface Acoustic Wave Resonators For Quantum Information); Chapter 2, 2.5 1 port SAW resonators; admittance Y1pr equation pgs. 25, 26). 
2. The SAW resonator of claim 1, wherein a local finger period is defined by the distance between the centers of two adjacent fingers (pitch - 0032, 0035 et al.) wherein two longitudinal transition regions between the transducer and a respective one of the two reflectors is defined comprising a number of outermost fingers of one or both of transducer (24A, 24B) and reflector wherein in each of the both transition regions the local finger period is chirped such that a local minimum of the local finger period forms in each transition region (chirped asymmetrical pitch where transducer regions 24A, 24B form a narrower pitch thus comprising a local minimum finger period - Fig. 2 et al. and 0032, 0035 et al.). 
3. The SAW resonator of claim 1, wherein when starting at a first end of a respective transition region that faces a reflector and looking in a longitudinal direction towards the second end of the transition region that faces the transducer the local finger period continuously decreases till reaching a minimum value and then increases again (pitch of 24A, 24B linearly decreases to Pmin where 24B pitch is 1.0 thus increasing - Fig. 2 and 0035 et al.). 
4. The SAW resonator of claim 1, wherein the transition region comprises 10 to 40 fingers, the fingers being chosen from reflector fingers and transducer fingers (150 fingers - 0035 thus within the range of 10-40 fingers). 
5. The SAW resonator of claim 1, wherein the mean finger period PRM of a reflector is greater than the mean finger period PTM of the transducer and 1.05 PTM>PRM>1.00 PTM (pitch of reflectors = 1.0; transducer sections 24B, 124B, 124C < 1.0 thus satisfying the equation - 0035 et al.).
6. The SAW resonator of claim 1, wherein the resonator has a symmetric structure with a symmetry plane in the middle of the transducer wherein the two minima of the local finger period are situated at the interfaces between each of the reflectors and the transducer (where transducer central and end regions comprise pitch 1.0 - 0035 et al.; minima shown in Fig. 2). 
7. The SAW resonator of claim 1, wherein the transition region comprises a first number NF1Ref of reflector fingers (30 fingers - 0035) and a second number NF2IDT of transducer fingers (150 fingers - 0035), wherein NF1Ref<NF2IDT wherein the local finger period of the transducer has a maximum in the middle of the transducer (transducer pitch shown in Fig. 2) wherein the respective slope of the local finger period between the transition region and the middle of the transducer is lower than the slope in the transition region (pitch - Fig. 6 et al.). 
8. The SAW resonator of claim 1, wherein in each reflector the local finger period has a maximum at the beginning of the transition region, has a slope towards the outer end that faces away from the transducer where local finger period has a value below the above maximum (Fig. 7 where the first reflector pitch region adjacent the transducer slopes towards the outer end and is below the local maximum). 
9. The SAW resonator of claim 1, wherein in the transition region the local finger period varies between a maximum pmax and a minimum pmin wherein 0.85 pmax≤pmin<pmax (where Fig. 2 and 0035 where pmax of transducer as 1.0, pmin 0.970 thus satisfying the equation). 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843